Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al (PCT/KR2017/000152), English translation is found in PG Pub 2020/0287088 A1.
Regarding claim 1, Jeon teaches a semiconductor light-emitting device (LED) comprising: (a) first and second doped semiconductor layers (30/50, figs. 30a and 30b) that are arranged for emitting light resulting from carrier recombination (paragraph [0181] of English translation) at a junction (active layer, paragraph [0181]) between the first and second doped semiconductor layers; (b) a first set of multiple independent electrically conductive contacts (112) each electrically connected to the first doped 
Regarding claim 2, Jeon teaches the device of Claim 1 wherein the array of vias (113, fig. 30a) is arranged across the device as a substantially regular grid of substantially identical vias.  
Regarding claim 8, Jeon teaches the device of Claim 1 further comprising a second array of multiple electrically conductive vias (123, figs. 30a and 30b) arranged across the device, the vias of the second array connecting contacts (122) of the second set to the second doped semiconductor layer, each via of the second set being arranged so as to provide a corresponding discrete, localized, circumscribed electrical connection between the second doped semiconductor layer and a corresponding contact of the second set.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (PCT/KR2017/000152), English translation is found in PG Pub 2020/0287088 A1.
Regarding claim 7, Jeon teaches the device of Claim 1 wherein (i) the second doped semiconductor layer is between the first set of contacts and the first doped semiconductor layer (fig. 30b), (ii) the device further comprises an electrically insulating layer (61, paragraph [0163] of English translation) between the second doped semiconductor layer and the first set of contacts, (iii) the vias connect contacts of the first set to the first doped semiconductor layer through the insulating layer and the second doped semiconductor layer.
Jeon does not teach (iv) the vias are electrically insulated from the second doped semiconductor layer.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to electrically insulate the vias from the second doped semiconductor layer for the known benefit of preventing shorting the first and second doped semiconductor layers.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al (PG Pub 2014/0151739 A1).
Regarding claim 1, Koizumi teaches a semiconductor light-emitting device (LED) comprising: (a) first and second doped semiconductor layers (2a and 2b, fig. 1A); (b) a first set of multiple independent electrically conductive contacts (11b) each electrically connected to the first doped semiconductor layer (2b); (c) a second set of one or more electrically conductive contacts (11a) each electrically connected to the second doped semiconductor layer (2a); and (d) an array of multiple electrically conductive vias arranged across the device, the vias (8b) of the array connecting contacts of the first set to the first doped semiconductor layer, each via connecting at most one corresponding contact of the first set to the first doped semiconductor layer, each via being arranged so as to provide a corresponding discrete, localized, circumscribed electrical connection between the first doped semiconductor layer and the corresponding contact of the first set.  
Koizumi does not explicitly teach the first and second doped semiconductor layers are arranged for emitting light resulting from carrier recombination at a junction between the first and second doped semiconductor layers.
It would have been obvious to the skilled in the art that Koizumi device, a light emitting diode, emitted light by carrier recombination at a junction, the active layer, between the first and second doped semiconductor layers because it is how a light emitting diode works.
Regarding claim 3, Koizumi teaches the device of Claim 1 wherein (i) the first doped semiconductor layer is between the first set of contacts and the second doped semiconductor layer, (ii) the device further comprises an electrically insulating layer (10, fig. 1A, paragraphs [0055][0057]) between the first doped semiconductor layer and the first set of contacts, and (iii) the vias connect contacts of the first set to the first doped semiconductor layer through the insulating layer.  
Allowable Subject Matter
Claims 21-25 are allowed.
Claims 4-6 and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“wherein the array of vias is arranged across the device so that one or both of via local number density or via transverse area varies according to position across the device and results in a corresponding spatial distribution of light - 41/43 -Docket No. 2020P00029US01 emission intensity that varies across the device according to the arrangement of the array of vias” (claim 21);
“the contacts of the first set are metal contacts, and the first set of contacts and the insulating layer are arranged so as to act as a composite optical reflector for light emitted by the device” (claim 4) and “a first set of multiple independent electrically conductive contacts each electrically connected to the first doped semiconductor layer” (claim 1);
“an electrode layer between the first doped semiconductor layer and the insulating layer and in contact with the first doped semiconductor layer, wherein the electrode layer is substantially transparent for light emitted by the device” (claim 5); 
“the second set of contacts includes multiple independent electrically conductive contacts” (claim 9); nor
“each via current magnitude differs from the corresponding via current magnitude of at least one other of the vias of the array” (claim 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899